HOLMAN, J.,
concurring.
The question presented is whether the police had a right to make a warrantless search of defendant’s van after he was incarcerated in jail. I concur in the majority opinion because the State carried the burden of proving defendant’s consent to the search. The defendant testified:
“A * * * [T]hen he informed me that they would get a search warrant if necessary. * * °
“A * * * [F]inally I told the officer that they was [sic] going to get a warrant so they had my permission to take an inventory of the truck. * * *??
Having received defendant’s consent, the only remaining inquiry is whether the officers had sufficient evidence upon which to secure a warrant. If they did not, defendant consented as the result of a misrepresentation to him. The police had the testimony of Hunt, defendant’s acquaintance, that the night before, vdiile in Hunt’s vehicle, defendant had eased several houses and talked about how easy it would be to loot them. After receiving this information the .police had attempted to apprehend defendant and were successful in doing so, only after a high speed ehase involving two police cars. In my opinion, such evidence formed a sufficient basis upon which to secure a warrant to search the truck. The consent was not given as the result of a misrepresentation. State v. Douglas, 260 Or. 60, 488 P2d 1366 (1971).